      Case 4:18-cv-07181-DMR Document 92 Filed 10/15/20 Page 1 of 2




 1   THE ARNS LAW FIRM                           NOSSAMAN LLP
     Robert S. Arns (SBN 65071)                  JAMES H. VORHIS (SBN 245034)
 2   rsa@arnslaw.com                             jvorhis@nossaman.com
     Jonathan E. Davis (SBN 191346)              DAVID C. LEE (SBN 193743)
 3   jed@arnslaw.com                             dlee@nossaman.com
     Robert C. Foss (SBN 275489)                 JILL N. JAFFE (SBN 286625)
 4   rcf@arnslaw.com                             jjaffe@nossaman.com
     Shounak S. Dharap (SBN 311557)              ALEXANDER WESTERFIELD (SBN
 5   ssd@arnslaw.com                             295676)
     515 Folsom Street, 3rd Floor                awesterfield@nossaman.com
 6   San Francisco, CA 94150                     50 California Street, 34th Floor
     Telephone: 415.594.7800                     San Francisco, CA 94111
 7   Facsimile: 415.495.7888                     Telephone:     415.398.3600
                                                 Facsimile:     415.398.2438
 8   Attorneys for Plaintiffs
     CHARLOTTE HORNE, WILBERT HORNE, Attorneys for Defendant TETRA TECH, INC.
 9   JAMES GEHRKE, RUTH GEHRKE,
     BARBARA ZOELLNER, CHARLES T.
10   WALTER, PATRICIA HEALEY AND GARY
     GOODRICH
11
     COZEN O’CONNOR
12   Andrew M. Hutchison (SBN 289315)
13   Email: ahutchison@cozen.com
     101 Montgomery St., Suite 1400
14   San Francisco, California 94104
     Tel: (415) 644-0914
15   Fax: (415) 644-0978
     Attorneys for Defendant, ENVIRONMENTAL
16
     CHEMICAL CORPORATION
17
                                 UNITED STATES DISTRICT COURT
18
                                NORTHERN DISTRICT OF CALIFORNIA
19
     CHARLOTTE HORNE, WILBERT HORNE,             Case No. 4:18-CV-07181-DMR
20   JAMES GEHRKE, RUTH GEHRKE,
     BARBARA ZOELLNER, and CHARLES T.            Hon. Donna M. Ryu
21
     WALTER, JR., PATRICIA HEALEY, and
22   GARY GOODRICH, Individually and on Behalf   STIPULATION FOR DISMISSAL OF
     of All Other Similarly Situated Persons,    ACTION WITH PREJUDICE
23
                  Plaintiffs,
24
     v.
25
     ENVIRONMENTAL CHEMICAL
26   CORPORATION, dba ECC REMEDIATION
     SERVICES; TETRA TECH, INC.; and Does 1
27   through 100, inclusive,
28                Defendants.
                                             1               CASE NO. 4:18-CV-07181-DMR
                     STIPULATION FOR DISMISSAL OF ACTION WITH PREJUDICE
      Case 4:18-cv-07181-DMR Document 92 Filed 10/15/20 Page 2 of 2




 1          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), plaintiffs Charlotte Horne,

 2   Wilbert Horne, James Gehrke, Ruth Gehrke, Barbara Zoellner, Charles T. Walter, Jr., Patricia

 3   Healey and Gary Goodrich and Defendants Environmental Chemical Corporation and Tetra

 4   Tech, Inc., by and through their respective counsel, hereby stipulate to Plaintiffs’ dismissal of

 5   their action with prejudice. Plaintiffs stipulate that they are dismissing this action with prejudice

 6   without receiving any payment or other form of compensation or value from the Defendants.

 7   Plaintiffs further stipulate and represent that no portion of any of claim, demand, cause of action,

 8   or other matter asserted in this action at any time has been assigned or transferred to any other

 9   party or entity, either directly or by way of subrogation or operation of law. Based on Plaintiffs’

10   above stipulations and representations, the Parties stipulate and agree that the Parties shall bear

11   their own attorney’s fees and costs incurred in this action.

12          IT IS SO STIPULATED.

13   Dated: October 15, 2020                        THE ARNS LAW FIRM

14                                                  By: /s/ Shounak S. Dharap
                                                            Robert S. Arns
15
                                                            Jonathan E. Davis
16                                                          Shounak S. Dharap
                                                            Attorneys for Plaintiffs
17                                                          CHARLOTTE HORNE, WILBERT
                                                            HORNE, JAMES GEHRKE, RUTH
18                                                          GEHRKE, BARBARA ZOELLNER,
19                                                          CHARLES T. WALTER, PATRICIA
                                                            HEALEY AND GARY GOODRICH
20
     Dated: October 15, 2020                        COZEN O’CONNOR
21
                                                    By: /s/ Andrew M. Hutchison
22                                                     Andrew M. Hutchison
                                                       Attorneys for Defendant
23                                                     ENVIRONMENTAL CHEMICAL
                                                       CORPORATION
24

25   Dated: October 15, 2020                        NOSSAMAN LLP
26                                                  By: /s/ James H. Vorhis
27                                                     James H. Vorhis
                                                       Attorneys for Defendant
28                                                     TETRA TECH, INC.
                                                 2               CASE NO. 4:18-CV-07181-DMR
                         STIPULATION FOR DISMISSAL OF ACTION WITH PREJUDICE
